                 Case 6:19-bk-05796-KSJ          Doc 33     Filed 06/24/21     Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
IN RE:

HERMES TORRES
                                                                 CASE NO. 6:19-bk-05796-KSJ
                                                                 CHAPTER 7
Debtor(s).
_________________________________/

                  CREDITOR'S RESPONSE TO TRUSTEE'S MOTION TO SELL
                           2100 PAINTER LN, KISSIMMEE, FL 34741-7819
            Creditor, WELLS FARGO BANK, N.A., by and through its undersigned attorney, files its
       Response to the Trustee’s Motion to Sell [DE-32] and as grounds thereto states as follows:
         1. On September 2, 2019, HERMES TORRES, filed a voluntary petition pursuant to 7 of the
Bankruptcy Code.
         2. Secured Creditor has an interest in the Debtor's real property located at 2100 PAINTER LN,
KISSIMMEE, FL 34741-7819 (the “Property”), which is more particularly described as:
         LOT 104, CYPRESS RESERVE VILLAS A REPLAT, ACCORDING TO PLAT
THEREOF AS RECORDED IN PLAT BOOK 18, PAGES 165 THRU 170 INCLUSIVE, OF THE
PUBLIC RECORDS OF OSCEOLA COUNTY, FLORIDA.
         3. Further, and more specifically, Secured Creditor holds an interest in the Property by virtue of
that certain mortgage, executed by the Debtors and property recorded on August 19, 2015 in the
Official Records of Osceola County, Florida at Book 4829 at Page 775.
         4. On June 22, 2021, the Trustee filed a Motion to Sale [DE-32] (“Motion”) requesting
permission from the Court to sell the Property.
         5. The Creditor has approved the Short Sale however approval expires on June 30, 2021.
         6. Secured Creditor does not necessarily oppose the granting of the Motion to Sell, but
respectfully requests that: (a) any order provide that secured creditor will be paid in full subject to a
proper payoff; (b) the Trustee's sale of the Property be explicitly conditioned on obtaining Secured
Creditor's written consent at or prior to closing; (c) that all proceeds from the sale(if consented to by
Secured Creditor), less realtor fees and typical and customary closing costs, shall attach to Secured
Creditor’s lien at the time of the sale and shall not become property of the Debtors’ bankruptcy estate
nor be subject to distribution by the trustee; and (d) deadline for the sale closing and receipt of funds


1000005316
                Case 6:19-bk-05796-KSJ         Doc 33      Filed 06/24/21     Page 2 of 3


should be within 90 days from the date of the order.
       7. Absent the aforementioned conditions, Secured Creditor does not consent to the sale of the
Property for an amount that is less than the entire amount of its lien. Secured Creditor avers that,
pursuant to § 363(f), the Trustee may not conduct a “short sale” of the Property without Secured
Creditor’s express consent.
       8. Secured Creator reserves the right to supplement this Response as necessary.


       WHEREFORE, Secured Creditor respectfully requests that this Honorable Court grant the
Motion to Sell under the aforementioned conditions and restrictions or, in the alternative, deny the
Trustee’s Motion.




                                              eXL Legal, PLLC
                                              Alejandro Martinez-Maldonado, Esq.
                                              12425 28th Street North, Suite 200
                                              St. Petersburg, FL 33716
                                              Telephone No. (727) 536-4911
                                              Email Address: bk@exllegal.com
                                              Attorney for the Movant

                                              By: /s/ Alejandro G. Martinez-Maldonado
                                              Alejandro Martinez-Maldonado
                                              FLBN 108112




1000005316
              Case 6:19-bk-05796-KSJ         Doc 33    Filed 06/24/21    Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on June 24,
2021 , by U.S. Mail and/or electronic mail via CM/ECF to:

ANDREW C. BARON, ESQ.
1803 EAST KALEY STREET
ORLANDO, FL 32806

ARVIND MAHENDRU
5703 RED BUG LAKE ROAD
SUITE 284
WINTER SPRINGS, FL 32708

UNITED STATES TRUSTEE - ORL7/13
GEORGE C. YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801

       The parties identified below were served on June 24, 2021 by U.S. Mail.

HERMES TORRES
13751 HUNTWICK DRIVE
ORLANDO, FL 32837



                                           eXL Legal, PLLC
                                           Alejandro Martinez-Maldonado, Esq.
                                           12425 28th Street North, Suite 200
                                           St. Petersburg, FL 33716
                                           Telephone No. (727) 536-4911
                                           Email Address: bk@exllegal.com
                                           Attorney for the Movant

                                           By: /s/ Alejandro G. Martinez-Maldonado
                                           Alejandro Martinez-Maldonado
                                           FLBN 108112




1000005316
